UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7333



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DELROY A. SPEID,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      James R. Spencer, Chief
District Judge. (CR-97-92; CA-05-515-3)


Submitted: January 26, 2006                 Decided: February 2, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Delroy A. Speid, Appellant Pro Se. Stephen Wiley Miller, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Delroy Speid, a federal prisoner, seeks to appeal the

district court’s order dismissing his motion titled as a request

for recommendation for a certificate of appealability and construed

as a successive 28 U.S.C. § 2255 (2000) motion.              An appeal may not

be taken from the final order in a post-conviction proceeding

unless   a    circuit   justice    or   judge   issues   a    certificate   of

appealability.     28 U.S.C. § 2253(c)(1) (2000).            A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”          28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional     claims   is    debatable     and   that   any   dispositive

procedural rulings by the district court are also debatable or

wrong.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Speid has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


                                    - 2 -